DETAILED ACTION
This communication is responsive to the application and amended claim set filed March 12, 2020, and the Response to Restriction Requirement and amended claim set filed May 6, 2022.  Claims 1-17 are currently pending.  Claims 1-12 and 15-17 are under examination.
Non-elected claims 13 and 14 are WITHDRAWN.
Elected claims 1-10, 12, and 15-17 are REJECTED for the reasons set forth below.
Claim 11 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 15-17, in the reply filed on May 6, 2022 is acknowledged.  Claims 1-12 and 15-17 are under examination.

Priority
This application is the national stage entry of PCT/KR2018/014590, filed November 26, 2018, which claims priority to KR 10-2017-0164973, filed December 4, 2017, and KR 10-2018-0126476, filed October 23, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shircliff et al., “Synthesis and characterization of pendant phenyl ester-substituted thiophene based copolymers,” Mater. Today Commun. 8 (2016) 15-22.
Regarding claims 1-3, 5, and 6, Shircliff teaches the following copolymer:

    PNG
    media_image1.png
    160
    286
    media_image1.png
    Greyscale

(p. 18, Scheme 1.)   When the copolymer is PETATBT, the repeating unit to the right corresponds to Chemical Formula 1, and the repeating unit to the left corresponds to Chemical Formula 2.  A is a combination of a C4 heteroarylene and a condensed polycyclic organic radical of A C6 heteroarylene.  In the repeating unit corresponding to Chemical Formula 2, Z1 and Z2 are S; R1 is -B1-C(=O)R”, wherein B1 is a single bond and R” is a C2 alkoxy group; and R2, R3, and R4 are each hydrogen.  m and p correspond to q and p, respectively.  Because the copolymer of Shircliff contains only these blocks, mole fractions m + p = 1.

Regarding claims 7 and 8, as discussed above regarding claim 5, Shircliff teaches a copolymer with repeating units corresponding to Chemical Formulae 1 and 2.  (See paragraph 11 above, which is incorporated by reference herein.)  Claims 7 and 8 do not limit the copolymer to only copolymers containing the repeating units recited in claims 7 and 8.  That is, because claims 7 and 8 also include the limitations of claim 5, claims 7 and 8 also include the limitation that the copolymer comprises repeating units corresponding to Chemical Formula 2.  Because Shircliff teaches such an copolymer, claims 7 and 8 are anticipated by Shircliff.

Regarding claims 9 and 10, the repeating unit of Shircliff that corresponds to Chemical Formula 1 more specifically corresponds to Chemical Formula 4-1.  D is a benzothiadiazolylene; Z2 is S; R3 and R4 are each hydrogen; and a’ is 1.  Regarding claim 10 specifically, R29 and R30 are each hydrogen.

Regarding claim 12, Shircliff teaches that PETATBT has a Mw of 29,300 g/mol (see p. 19, Table 1), which is within the claimed range.

Regarding claims 15-17, Shircliff teaches that the disclosed polymers contain electron-donating and -accepting blocks and may be used in devices including solar cells, OLEDs, and OFETs.  (p. 15.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shircliff et al., “Synthesis and characterization of pendant phenyl ester-substituted thiophene based copolymers,” Mater. Today Commun. 8 (2016) 15-22.
Regarding claim 4, Shircliff teaches all of the limitations of claim 1.  (See paragraph 11 above, which is incorporated by reference herein.)  Shircliff is silent as to the relative mole fractions of m and p.  However, given the relative amounts of monomer used to produce the polymer (see p. 17, Section 2.10), it is reasonable to infer that m and p are substantially equivalent, or 0.5 each.  This amount is just outside the claimed ranges (the smallest amount of p is greater than 0.5, and the greatest amount of m is just under 0.5).  
However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (See MPEP 2144.05 (I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium . "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.").)  Thus, absent any showing of unexpected results or criticality, the slight difference in molar fractions of the repeating units between the copolymer of Shircliff and the claimed ranges is negligible.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting any of the polymers recited in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763